802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornell LAWRENCE, Plaintiff-Appellant,v.James N. ROLLINS, Warden, Division of Correction State ofMaryland, Defendant-Appellee.
No. 86-7630.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Sept. 30, 1986.

Cornell Lawrence, appellant pro se.
Stephen H. Sachs, Glenn W. Bell, Office of the Attorney General, for appellee.
D.Md.
AFFIRMED.
Before HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Cornell Lawrence appeals the district court's entry of summary judgment on his 42 U.S.C. Sec. 1983 claim for failure to protect and failure to provide specific medical treatment.  Lawrence filed the claim as a habeas corpus petition pursuant to 28 U.S.C. Sec. 2254.  Mislabeling pleadings will not of itself result in dismissal.   Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.) cert denied, 439 U.S. 970 (1978).  The district court properly considered Lawrence's claim as a civil rights complaint under 42 U.S.C. Sec. 1983.


2
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Lawrence v. Rollins, C/A No. 85-4672-Y (D.Md., May 20, 1986).


3
AFFIRMED.